DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Piper et al. (US 2019/0041566 A1) (Piper, hereafter).

    PNG
    media_image1.png
    408
    634
    media_image1.png
    Greyscale

Regarding claim 1, Piper discloses (Figures 1-5 and corresponding text) An electronic device (100) comprising: a display (110, display layer, π14-π15); a backlight ( 112, 114, 120)for the display (110) ; and one or more ambient light guiding layers(138,136, 114) to guide ambient light to the backlight and supplement the backlight with the ambient light (π18-π21).
Regarding claim 2,  Piper discloses wherein one of the one (114) or more ambient light guiding layers is located on a back side of the electronic device (100), wherein the back side is opposite of a side of the electronic device that includes the display (110).
Regarding claim 3,Piper discloses wherein one of the one or more ambient light guiding layers (138) is located on a side of the electronic device that is perpendicular to the side of the electronic device that includes the display (110).
Regarding claim 5,  Piper discloses wherein the one or more ambient light guiding layers include lenses, light guides, and/or reflectors (π30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Piper et al. (US 2019/0041566 A1) (Piper, hereafter).
Regarding claim 4, Piper discloses the device set forth above (see rejection claim 1). Piper fails to explicitly disclose wherein one of the one or more ambient light guiding layers is located in front of the display. It is noted that depending upon where ambient light is being received would determine the location of the light guiding layer, as such it would a matter of design choice which requires only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to modify the electronic device of Piper  wherein one of the one or more ambient light guiding layers is located in front of the display, since matters of design choice requires only routine skill in the art.
 Regarding claim 8,  Piper fails to explicitly disclose a laptop device; however, it would have been obvious for one of ordinary skill utilizing the disclosure of Piper and to sufficient utilize his electronic device with a laptop.
Claim 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Piper et al. (US 2019/0041566 A1) (Piper, hereafter) in view of Paul (US2010/0309412 A1)
Regarding claim 6 and 7, Piper discloses the device set forth above (see rejection claim 1). Piper fails to explicitly disclose wherein an ambient light monitoring engine to monitor an intensity of ambient light (claim 6); at least four ambient light monitoring engines, wherein each side of the display includes an ambient light monitoring engine (claim 7).
Paul discloses  (figured 4D) a light sensor or detector used to determine if the amount of ambient light being provided to the transmissive display is sufficient  (π83) and the light sensor is located closer to the substrate when a MEMs array that is movable and has a reflective surface is  present; the amount of ambient light needing to be determined ; the light senor being configured to communicate with the logic system or processor so that the appropriate steps, if any can be taken to ensure the optimal image is displayed (π86). Paul discloses two positions or locations for light sensors but does not necessarily disclose more ; whether there are 1, 2, 3 or 4 light sensors is a  matter of design choice and requires only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to modify the electronic device of Piper wherein an ambient light monitoring engine to monitor an intensity of ambient light in order to ensure that enough ambient light reaches the backlight for a transmissive display as disclosed by Paul, and wherein at least four ambient light monitoring engines, wherein each side of the display includes an ambient light monitoring engine, since matters of deign choice involve only routine skill.
Claims 9-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Hendren et al. (US2020/0192422 A1) (Hendren, hereafter) in view of Tai et al. (US 5608837) (Tai, hereafter).

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US2010/0309412 A1).
Regarding claim 16, Paul discloses (Figures 4a-4d) a system to supplement a backlight of a display with ambient light, the system comprising: memory (this is inherent as the process, and steps for to take are taken based on stored information); at least one processor (21); a display (40); a backlight(310) for the display (40); one or more ambient light guiding layers (330) to guide ambient light to the backlight and supplement the backlight with the ambient light; an ambient light monitoring 
Regarding claim 17, Paul discloses  (Figure 4a)wherein one of the one or more ambient light guiding layers (330)is located on a back side of an electronic device, wherein the back side is opposite of a side of the electronic device that includes the display (440).
Regarding claim 18, Paul discloses  wherein the one or more ambient light guiding layers (330, MEMs) include lenses, light guides, and/or reflectors (π86)
Regarding claim 19, Paul discloses  the claim set forth above see rejection. Paul fails to explicitly disclose.  Paul does disclose (Figures 1-  (figured 4D) a light sensor or detector used to determine if the amount of ambient light being provided to the transmissive display is sufficient  (π83) and the light sensor is located closer to the substrate when a MEMs array that is movable and has a reflective surface is  present; the amount of ambient light needing to be determined ; the light senor being configured to communicate with the logic system or processor so that the appropriate steps, if any can be taken to ensure the optimal image is displayed (π86). Paul discloses two positions or locations for light sensors but does not necessarily disclose more ; whether there are 1, 2, 3 or 4 light sensors is a  matter of design choice and requires only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to modify the electronic device of Paul  wherein at least four ambient light monitoring engines, wherein each side of the display includes an ambient light monitoring engine, since matters of deign choice involve only routine skill.
Regarding claim 20,  Paul fails to explicitly disclose a laptop device; however, it would have been obvious for one of ordinary skill utilizing the disclosure of Piper and to sufficient utilize his electronic device with a laptop.
Allowable Subject Matter
Claims 9-15 are allowed.
Regarding claim 9,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 9;specifically, the prior art fails to teach or suggest a method “wherein bending received ambient light to an edge of one or more ambient light guiding layers to supplement a backlight of a display of an electronic device with ambient light; and allowing light from an image on the display to pass through a front ambient light guiding layer when the display is actively displaying the image.” In combination of other features of the claimed invention.
Regarding claims 10-15, these claims are allowable for the reasons given for claim 9 and because of their dependency status on claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with  this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can breached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879